169 Ga. App. 563 (1984)
313 S.E.2d 782
MAUNEY et al.
v.
DEPARTMENT OF TRANSPORTATION.
67587.
Court of Appeals of Georgia.
Decided January 25, 1984.
Joe K. Telford, for appellants.
J. Matthew Dwyer, Jr., Michael J. Bowers, Attorney General, Robert S. Stubbs II, Executive Assistant Attorney General, Marion O. Gordon, Senior Assistant Attorney General, Roland F. Matson, Thomas C. Dempsey, Assistant Attorneys General, for appellee.
BANKE, Judge.
This is an appeal by two of the named condemnees in a proceeding to condemn certain property used by a dry-cleaning establishment for parking purposes. Held:
1. The trial court did not err in striking testimony by the person in charge of keeping the business's books, comparing the total sales for certain months in 1982 with the sales for the same months in 1981. This testimony was offered to show that the loss of parking had resulted in a diminution in profits; however, without evidence of the business's expenses for those months, the jury had no way of calculating the amount of the alleged diminution. "In order to establish lost profits, the jury must be provided with information or data sufficient to enable them to estimate the amount of the loss with reasonable certainty. (Cit.) Generally speaking, this means that they must be provided with figures establishing the business's projected revenue as well as its projected expenses. (Cits.)" DOT v. Vest, 160 Ga. App. 368, 369 (1) (287 SE2d 85) (1981). We note that the court's ruling could not have harmed the appellants in any event, for the jury was never informed that the motion to strike had been granted, nor were they otherwise instructed to disregard the testimony.
2. The remaining enumerations of error are deemed abandoned pursuant to Rule 15 (c)(2) (Code Ann. § 24-3615) of this court, as they are not supported by argument or citation of authority.
*564 Judgment affirmed. Shulman, P. J., and Pope, J., concur.